Citation Nr: 1018077	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  04-16 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
scalp disorder, to include scars, due to a shell fragment 
wound.

2.  Entitlement to service connection for residuals of a left 
tympanic perforation due to a shell fragment wound.

3.  Entitlement to service connection for residuals of a 
stomach disorder, to include scars, due to a shell fragment 
wound.

4.  Entitlement to service connection for a dental disorder, 
claimed as mouth and gum disabilities, due to a shell 
fragment wound.

5.  Entitlement to an initial compensable rating for 
residuals of a shell fragment wound to the left lateral trunk 
(claimed as back area), to include scars.




REPRESENTATION

Appellant represented by:	Donald A. Anderson, Esq.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from September 1967 to April 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

During the course of this appeal, the Veteran has been given 
the opportunity to testify before members of the Board of 
Veterans' Appeals.  A personal hearing was conducted before 
Judge Wayne Braeuer in August 2006.  By remand of May 2009, a 
second hearing was ordered.  A second hearing was scheduled 
before the undersigned, but the Veteran's attorney failed to 
appear and the Veteran indicated that he would not like to 
proceed with the hearing sans attorney.  In April 2010, the 
Veteran indicated that he still wanted to appear at a hearing 
before a Veterans Law Judge of the Board at his local 
regional office.  Under 38 C.F.R. § 20.703, a Veteran can 
request a hearing before the Board of Veterans' Appeals at a 
Department of Veterans Affairs field facility when submitting 
the substantive appeal (VA Form 9) or anytime thereafter.

Because such hearings for the Board are scheduled by the RO, 
a remand of this matter is required in this case.  See 38 
C.F.R. § 20.704.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  The RO should take appropriate 
steps to schedule the Veteran for a 
hearing at the RO before a Veterans Law 
Judge at the earliest opportunity, 
following the usual procedures as set 
forth in 38 U.S.C.A. § 7107 and 38 
C.F.R. § 20.704.

2.  After the hearing is conducted, or 
in the event the Veteran withdraws his 
request for hearing, or fails to appear 
at the scheduled hearing, the case 
should be returned to the Board.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  

The Veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



